DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I claims 1-9 in the reply filed on 3-9-2022 is acknowledged.  The traversal is on the ground(s) that the product is not distinct.  This is not found persuasive because the method and apparatus claims do not set forth die extruder structure for forming a u-shaped product having a base wall and left and right walls as claimed in product claim 10.  The method and apparatus as claimed can be used to form rods and tubes which are distinct from a u-shaped product.
The requirement is still deemed proper and is therefore made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (2014/0182347) in view of Jones (3,203,215).  Cha discloses an extrusion apparatus (Fig. 5) comprising a housing having housing parts (160,170,176,122) with an extruding channel (interior of 160,140,176a) through which a billet is pressurized and extruded, wherein an interior of housing part (160) defines a closed end of the extruding channel (left side; Fig. 5) where an extruding rod plunger (120) pushes a billet (arrow; Fig. 5; [0061]) through an extruding die mold (130) positioned at an open end (176a) of the extruding channel (right side; Fig. 5).  Cha .
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Jones and further in view of Huffman et al. (3,014,583).  Cha does not .
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Jones and further in view of Sejournet et al. (2,538,917).  Cha does not disclose a high temperature lubricant.  Sejournet teaches that when extruding steel materials and other higher melting point alloys (col. 1, lines 31-25) a lubricant comprising a glass, slag or salt (8; col. 2, lines 19-21 and 40-42) is used to flow the lubricant around a billet (2) as it is extruded through a die (5) (col. 3, lines 72-75 and col. 4, lines 1-4).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the extrusion apparatus of Cha with a glass lubricant as taught by Sejournet in order to decrease frictional conditions of a steel material as is it extruded through the die.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725